Citation Nr: 1311642	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for inactive pulmonary tuberculosis with left fibrothorax, currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In September 2012, the Board remanded the appeal for further development.

The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD), secondary to service-connected pulmonary tuberculosis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Regrettably, a remand is necessary before a decision on the merits of the claim can be reached.

In the September 2012 remand, the Board requested that the RO obtain outstanding VA outpatient treatment reports, schedule the Veteran for a VA examination, and readjudicate the issue with consideration of all evidence since the statement of the case.  The last action was requested because the RO had not considered the report of a June 2009 VA examination that had been added to the claims file after the most recent supplemental statement of the case was issued in September 2008.  

The RO obtained the VA medical records and afforded the Veteran an examination in December 2012.  However, in readjudicating the claim, the RO did not consider the June 2009 VA examination report but only the newly added December 2012 VA examination report.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, due process requires that the RO issue a supplemental statement of the case that includes consideration of that evidence.  38 C.F.R. § 19.31(b)(3) (2012).  Thus, the RO must issue another supplemental statement of the case that specifically includes consideration of the June 2009 VA examination report.

VA outpatient treatment records dated through October 2012 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records since that time should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Obtain any VA outpatient treatment reports dated since October 2012.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case that considers the June 2009 VA examination report and any other evidence added to the claims file since the February 2013 supplemental statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

